Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 1 of 34 PageID #:
                                  46478




                   EXHIBIT 5
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 2 of 34 PageID #:
                                  46479
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 3 of 34 PageID #:
                                  46480
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 4 of 34 PageID #:
                                  46481
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 5 of 34 PageID #:
                                  46482
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 6 of 34 PageID #:
                                  46483
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 7 of 34 PageID #:
                                  46484
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 8 of 34 PageID #:
                                  46485
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 9 of 34 PageID #:
                                  46486
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 10 of 34 PageID #:
                                   46487
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 11 of 34 PageID #:
                                   46488
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 12 of 34 PageID #:
                                   46489
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 13 of 34 PageID #:
                                   46490
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 14 of 34 PageID #:
                                   46491
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 15 of 34 PageID #:
                                   46492
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 16 of 34 PageID #:
                                   46493
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 17 of 34 PageID #:
                                   46494
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 18 of 34 PageID #:
                                   46495
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 19 of 34 PageID #:
                                   46496
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 20 of 34 PageID #:
                                   46497
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 21 of 34 PageID #:
                                   46498
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 22 of 34 PageID #:
                                   46499
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 23 of 34 PageID #:
                                   46500
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 24 of 34 PageID #:
                                   46501
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 25 of 34 PageID #:
                                   46502
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 26 of 34 PageID #:
                                   46503
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 27 of 34 PageID #:
                                   46504
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 28 of 34 PageID #:
                                   46505
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 29 of 34 PageID #:
                                   46506
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 30 of 34 PageID #:
                                   46507
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 31 of 34 PageID #:
                                   46508
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 32 of 34 PageID #:
                                   46509
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 33 of 34 PageID #:
                                   46510
Case 2:15-cv-01366-JRG-RSP Document 637-5 Filed 07/06/21 Page 34 of 34 PageID #:
                                   46511
